DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 01/15/2021.

Claim status
2.	In the claim listing of 1/15/21, claims 1-18, 32 and 45 are pending in this application. Claims 19-31 and 33-44 are canceled.

Election/Restrictions
3.	Applicant’s election without traverse of claims 1-18 of group I invention in the reply filed on 1/15/21 is acknowledged.
4.	Claims 32 and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/15/21.
5.	Claims 1-18 are under prosecution.

Information Disclosure Statement
6.	The information disclosure statements (IDS) submitted on 9/23/19, 10/2/19, 10/23/19, 2/24/20 and 10/4/20 are being considered by the examiner. All the references cited said IDS have been considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
7.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located in page 18, paragraph 0079. 
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).
	Applicant is suggested to follow the guidance listed above or in attached 2301 form.

Specification -Objected
8.	The disclosure is objected to because of the following informalities: As discussed above in section 7, applicant has not submitted sequence listing for a nucleic acid sequence “ATGGCTTAGCCATACCGAT” and “ATGGCTTAGCC” (i.e., more than 10 nucleotides) present in paragraph 0079 of the instant specification to the office for the 

Claim Rejections - 35 USC § 112(a)
Scope of Enablement Rejection
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
While the specification is enabled for “A method of sequencing nucleic acid using a sequencing apparatus comprising a fluidic channel having a plurality of sites for attaching, to a surface of the fluidic channel, a plurality of nucleic acid strands to be sequenced, a heater coupled to the fluidic channel for setting up a temperature of a contents of the fluidic channel, an imaging system configured to detect an intensity of not enabled for “A method of sequencing nucleic acid using a sequencing apparatus comprising a fluidic channel having a plurality of sites for attaching, to a surface of the fluidic channel, a plurality of nucleic acid strands to be sequenced, the method comprising: in one or more rounds of addition, adding, to the fluidic channel, (i) the plurality of nucleic acid strands, (ii) a plurality of molecules of nucleic acid polymerase, (iii) a first fluorescently-labeled nucleotide precursor comprising a first fluorescent label, wherein, when excited into fluorescence, an intensity of light emitted by the first fluorescent label is greater than or equal to a first threshold in a first temperature range and in a second temperature range, the second temperature range being lower than the first temperature range, and (iv) a second fluorescently-labeled nucleotide precursor comprising a second fluorescent label, wherein, when excited into fluorescence, an intensity of light emitted by the second fluorescent label is less than or equal to a second threshold in the first temperature range and greater than or equal to the second threshold in the second temperature range; setting a temperature within the fluidic channel to be within the first temperature range; detecting a first intensity at each of the plurality of sites while the temperature of the fluidic channel is within the first temperature range; in response to the first intensity at a particular site of the plurality of 
	Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction provided by the inventor, (7) the existence of working examples, and (8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The breadth of the claims:
Claim 1 is drawn to “A method of sequencing nucleic acid using a sequencing apparatus comprising a fluidic channel having a plurality of sites for attaching, to a surface of the fluidic channel, a plurality of nucleic acid strands to be sequenced, the 

The nature of the invention:
 	The invention is drawn to a method sequencing nucleic acid using array of nucleic acids in the fluidic channel using at least two fluorescent labeled nucleotides, measuring the fluorescence intensity at two different temperature ranges. Thus the invention is drawn to determining the sequence of the nucleic acid based on the intensity values of the two fluorescent labels that exceed arbitrarily set at two different temperature ranges.
The state of the prior art:
A method of sequencing nucleic acid using a sequencing apparatus comprising a fluidic channel having a plurality of sites for attaching, to a surface of the fluidic channel (i.e., a flow cell), a plurality of nucleic acid strands to be sequenced, the method comprising: in one or more rounds of addition, adding, to the fluidic channel, (i) the plurality of nucleic acid strands, (ii) a plurality of molecules of nucleic acid polymerase, fluorescent nucleotides incorporated by the polymerase (iii) temperature station actuator comprising heater cooler for regulating the temperature of the fluids in the channel and 
However, the step of incorporating the fluorescently labeled nucleotide by the polymerase without specifying the type of fluorescent labels that meet the fluorescent intensity thresholds for arbitrarily assigned first and second temperature ranges and arbitrarily assigned first and second thresholds are not well established before the effectively filed date of the claimed invention.

The level of one of ordinary skill:
 	The level of skill required is deemed to be high as it require the selection of fluorescent labels their fluorescent parameters, stability, thermal profile, setting up thresholds for at least 4 different fluorescent, whose intensities can be distinguished within temperature ranges, understanding of the sensors for detection the temperatures within specific range that does not disrupt the nucleic acid-primer–polymerase complex, knowledge in the field of molecular biology, device, instruments, software, data capture and analysis and thus require high level of skills.
	 The level of predictability in the art:
The level of predictability of sequencing the nucleic acid arrays in the fluidic channel or on the chip using a heater connected to the processor comprising programs that is capable of controlling the temperature at each array site using specific florescent label associated with each of dATP, dGTP, dCTP, and dTTP or ATP or GTP or CTP or 
The amount of direction provided by the inventor and the existence of working Examples:
	The instant specification describes that the temperature response of fluorescent dyes has been used to perform microscale local temperature measurements of microfluidic and biological systems (Ross et al, cited in the IDS of 9/23/19) and further describes that the fluorescent intensity of Rhodamine B decreases monotonically as the temperature increases and if the detection threshold is set at 80% of the peak intensity than the detector would detect the dye at temperature below 320 C but not above that temperature (paragraph 0068).The instant specification also describes four different types of coumarin dyes (I-IV), wherein coumarin (IV) dye is relatively insensitive to temperature and coumarin (I) dye intensity decreases rapidly with increase in temperature (paragraph 0069-0070). The specification further describes a heater coupled to the fluidic channel, an imaging system, and the processor is configured to execute at least one machine readable instruction and when executed, the instruction causes the processor to instruct the heater to set a temperature within the fluidic 
	In other words for each incorporation of fluorescently labeled nucleotide into the nucleic acids requires the combination of specific types of coumarin dye but also the heater, imaging system and processor to execute specific machine readable instruction(s) are needed to carry out nucleic acid sequencing.

The Quantity of Experimentation needed to make or use of the invention:
The quantity of experimentation in this area is enormous because the instant specification does not provide any guidance with respect to the use generic fluorescent label, without the heater and imaging system and processor with specific machine readable instructions to carry out the incorporation of at least two different nucleotides by the polymerase nucleic acid and primer complex. Therefore the artisan would recognize that the quantity of experimentation in this area is extremely large in view of the large amount of optimization is needed to select appropriate temperature range for generic fluorescent label, determining the appropriate threshold for the label without the use of the heater, the imaging system and the processor capable of executing specific machine readable instruction(s). This would require undue experimentation with each of the many intervening steps not providing any guarantee of success in the succeeding steps.
Conclusion:
Courts have ruled that to be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation (In re Wright990 F.2d 1557, 1561; In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)) It was also determined that  the scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art. The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art. Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that it is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement.
Considering all the factors described above and lack of working example in the specification and undue experimentation needed for one of skill in the art to practice the claim as recited, it is concluded that the invention is the specification is enabled for “A method of sequencing nucleic acid using a sequencing apparatus comprising a fluidic channel having a plurality of sites for attaching, to a surface of the fluidic channel, a plurality of nucleic acid strands to be sequenced, a heater coupled to the fluidic channel for setting up a temperature of a contents of the fluidic channel, an imaging system configured to detect an intensity of light emitted at each of the plurality of sites in each of first and second temperature ranges and at least one processor coupled to the imaging system and to the heater and configured to execute at least one machine-readable instruction and the method comprising: in one or more rounds of addition, 
11.	Claims 2-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because they are dependent from claim 1 and include all of its limitations.

Conclusion
12.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634